DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 108-111 are moot because the claims were cancelled in view of the amendments filed on Apr. 29, 2021.
The objections to claims 96, 103 and 105-106 for minor informalities are hereby withdrawn in view of the claim amendments filed on Apr. 29, 2021.
The rejections of claims 95-105 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby partially withdrawn in view of the claim amendments filed on Apr. 29, 2021.

Partially Maintained Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 106-107 and 112 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 112 depends from claim 106, and have thus been included in the rejection.

Maintained and New Claim Rejections - 35 USC § 103
Applicant’s claim amendments (newly added claim 112) have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 95-107 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Takruri (US 2015/0352176; published: Dec. 10, 2015; of record), in view of Ritchie et al. (WO 2005/120510; published: Dec. 22, 2005; in IDS dated 8/24/20).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Takruri is directed to compositions oil-free and fat-free aqueous suspensions of cyclosporin and contain a cyclosporin (e.g., cyclosporine), a hydrophilic pharmaceutically acceptable solvent in which the cyclosporin (e.g., cyclosporine) is soluble, a dispersing agent, a suspending agent and an aqueous vehicle (Abstract). In 
With regards to instant claims 100 and 106, Takruri teach that the aqueous vehicle is selected from the group consisting of water, saline and phosphate buffered saline ([0031]).
With regards to the viscosity and settling limitations of instant claims 102 and 104, it is noted that Takruri use the same amount of sodium chloride as described in the instant invention and therefore, must necessarily produce the same viscosity effect to the formulation. Furthermore, Takruri highlights the importance of viscosity in order to prevent settling ([0020]). A recitation of the intended use of the claimed invention, viscosity of the formulation and settling after room temperature storage for 6 months in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regards to the amount of tyloxapol limitations of instant claims 106-107, Takruri teaches wherein the dispersing agent (e.g., tyloxapol) is present in an amount ranging from about 0.001 to about 2.0% (w/v), which overlaps with the claimed range and amounts (See MPEP 2144.05). The law is replete with cases in which the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP §2144.05 III. Applicants have not provided any evidence showing that the claimed ranges are critical.
With regards to the preservative limitation of instant claim 107, Takruri teach that the prevention of settling is important for preservative-free unit dose products and in such case, suspending agents that increase viscosity and prevent particles from settling out are used in some embodiments ([0020]).
With regards to the hydrochloric acid limitation of instant claim 107, Takruri teach that the composition may include pH adjusters such as hydrochloric acid ([0032]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Takruri does not teach wherein the active agent in the formulation is 4-(7-hydroxy-2-isopropyl-4-oxo-4H-quinazolin-3-yl)benzonitrile (compound I) and wherein compound I is in an amount ranging from about 0.5% w/v to about 2.5” w/v, as required by instant claims 95 and 106-107.  However, this deficiency is cured by Ritchie et al.
	Ritchie et al. is directed to quinazolinone derivatives useful as vanilloid antagonists (Title). Ritchie et al. teach the claimed compound I (No. 29.31) and wherein the composition comprises a therapeutically effective amount of compound I, in free or salt form, and that such active agent is useful in the prevention and treatment of 
With regards to the effect of the formulation (e.g., amount of compound I in the formulation after being stored under refrigeration for 18 months in instant claim 105; a rabbit corneal Cmax of compound I of about 3 to about 6 times aqueous humor Cmax in instant claim 112), the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
In the instant case, Takruri in view of Ritchie et al. teach the composition of instant claims 95 and 106; they teach that such composition is capable and suitable for use in a pharmaceutical formulations (e.g., one that is for eye pain).  Therefore, in view of MPEP §2112, claiming a new property for such known formulation (e.g., stability of active ingredient, rabbit corneal Cmax of about 3 to about 6), which must necessarily be present in the prior art, does not necessarily make the claim patentable.
	Takruri teaches aqueous vehicle can be a phosphate buffered saline and the composition can further comprise buffers ([0031-0032]), but do not specifically teach wherein the buffer is tromethamine (TRIS), as required by instant claim 107.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Takruri and Ritchie et al. are each directed to pharmaceutical formulations comprising active agent that can treat, for example, eye pain.  Therefore, it prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the active of Takruri with the claimed compound I taught by Ritchie et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Ritchie et al. teach that claimed compound I advantageously can treat eye pain. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to determine the concentrations that would result in a “therapeutically effective” outcome via routine experimentation, especially in view of the teachings from Ritchie et al. of the claimed compound I being useful in treating eye pain and incorporating a “therapeutically effective amount”.
	It would have been prima facie obvious to one of ordinary skill in the art to incorporate any known buffer (e.g., the commonly used TRIS) to achieve the predictable result of obtaining a composition with a stable pH.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 95-107 and 112 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 73-91 of copending Application No. 16/789,963 in view of Takruri (US 2015/0352176).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a composition comprising a compound of Formula (I) (i.e., compound I) as well as other pharmaceutical ingredients, whereas the copending claims recite the method of using (chronic ocular surface pain,  the compound of .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 95-107 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 95-96, 101 and 115-128 of copending Application No. 16/789,976 in view of Takruri (US 2015/0352176).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising a suspension of compound I in an amount of about 0.5 to about 3.5% w/v, a non-ionic surfactant, a suspending agent, a tonicity agent, a buffer, water in quantity sufficient to 100% and optionally a salt and a preservative. The difference is that the instant claims narrow the (a) non-ionic surfactant to polysorbate, block copolymer of ethylene oxide, propylene oxide, poloxamer, tyloxapol and combinations thereof, (b) the suspending agent to carbomer, hypromellose, PEG and combinations .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that a person of ordinary skill in the art (POSITA) would not have combined Ritchie and Takruri’s disclosure (Remarks: p. 7-8). Specifically, Applicants argue that the rejection provides no reason why a POSITA would specifically pick compound I from among the many compounds of Ritchie, pick eye pain from among several different conditions in Ritchie in which the vanilloid receptor is implicated and combine it with Takruri on those bases alone (Remarks: p. 7, 3rd ¶). Secondly, Applicants argue that even if a POSITA were to pick compound I from among the many compounds of Ritchie, they would not have been aware of the solubility of compound I or the suitability of a suspension formulation of compound I (Remarks: ¶ bridging p. 7-8).
Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Circ. 1989), which states with regards to its more than 1200 combinations that the prior art: “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”  Since the prior art in the instant rejection teaches that the abovementioned active ingredients are used for the identical purpose, such 103 rejection was proper. 	
Applicants argue that there would have been no reasonable expectation of success in substituting Takruri’s cyclosporine with compound I (Remarks: p. 8-9). More specifically, Applicants argue that a POSITA would not have blindly substituted cyclosporine with compound I with a reasonable expectation of success because of the physicochemical differences between the two compounds (e.g., different MW).
This is not found persuasive.  In response, it is prima facie obvious to substitute one known active agent with another, each of which is taught by the prior art to be useful for the same purpose (See MPEP §2144.06). This is especially so, absent evidence of unexpected results.
	Applicants argue that the present specification provides unexpected results for stability of compound I in the recited formulation that are not “inherent” (Remarks: p. 9-10). Applicants direct attention to the specification, specifically, the data presented in Table 12. Also, Applicants contest applying the doctrine of inherency to an obviousness rejection based on combining references (Remarks: p. 9, last ¶).
Persion Pharmaceuticals LLC v. Alvogen Malta Operations Ltd. (Fed. Cir., 2019). “To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that inherency may supply a missing claim limitation in an obviousness analysis where the limitation at issue is the natural result of the combination of prior art elements” (p. 12-13). With regards to Applicants’ argument of unexpected results, the Examiner responds with the following statements: Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (See MPEP § 716.02(b)-III).  In the instant case, the closest prior art (Takruri) teach the claimed formulation including the non-ionic surfactant, suspending agent, tonicity agent, buffer, optionally, a salt, optionally, a preservative and water. The difference in the claimed invention and that of Takruri is a different active ingredient. However, the data presented by the Applicants compare the instant inventive composition to compositions that various types of excipients (e.g., suspending agent).
Applicants argue that finding a “therapeutically effective” concentration is not routine experimentation (Remarks: p. 10-11).
This is not found persuasive.  In response, the instant 103 rejection relies on the teachings of Takruri and Ritchie et al. Takruri et al. teach that the suspension formulation contains the active agent (a different active agent than claimed) in a very small amount (0.005-1.0% w/v) which overlaps with the claimed range. On the other hand, the disclosure of Ritchie et al. teach that the active agent is present in an amount 
Applicants’ request to hold a rejection (Remarks: p. 11) in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617